Citation Nr: 1015431	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-31 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk




INTRODUCTION

The Veteran had active service from August 1964 until January 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran did not 
exhibit flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships due to his PTSD.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

This appeal arises from the Veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection.  The VCAA requires that the Secretary need only 
provide the Veteran with a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No additional notice is required in the adjudication 
process because of the other forms of notice-such as notice 
contained in the rating decision and statement of the case 
(SOC)-have already provided the claimant with the notice of 
law applicable to the specific claim on appeal.  Wilson v. 
Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further 
notes that the Veteran was provided notice by a May 2008 
letter from the RO.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of records of 
pertinent medical treatment and providing the Veteran a 
medical examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records and VA 
treatment records.  The Veteran was afforded a VA examination 
in August 2007.  The claims file contains statements from the 
Veteran and his representative in support of the claim.  The 
Board has carefully reviewed the statements and concludes 
that no available outstanding evidence has been identified.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran is claiming entitlement to an initial rating in 
excess of 30 percent for PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2009).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Again, throughout the rating period on appeal, the Veteran 
has been assigned a 30 percent rating for his service-
connected PTSD pursuant to 38 C.F.R. § 4.130, DC 9411 (2009).  
Under this general rating formula, a 30 percent rating is 
warranted where the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

In order to be entitled to a 50 percent rating under DC 9411, 
the evidence must demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsession rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
Veteran's service-connected PTSD for any portion of the 
rating period on appeal.  The reasons and bases for this 
determination will be set forth below.

On VA examination in April 2004, the Veteran was fully 
oriented and his speech was spontaneous and clear.  He was 
tense initially, but was forthcoming and cooperative with the 
interviewer.  His mood was predominately anxious.  The 
Veteran's judgment was fair and his concentration was within 
normal limits.  The Veteran's memory appeared intact, he did 
not endorse suicidal or homicidal ideation, he did not report 
any hallucinations, and there was no evidence of psychosis.  
The examiner noted that the Veteran's PTSD was mild in nature 
and that his global assessment of functioning (GAF) was 55.

When afforded a VA examination in August 2007 the Veteran's 
affect was irritable but his mood appeared euthymic.  The 
Veteran denied signs of psychosis and he denied suicidal and 
homicidal ideation.  Cognitive functioning appeared grossly 
intact.  He was hypervigilant.  GAF was noted to be 58.

The evidence of record does not demonstrate flattened affect 
or disturbances of motivation and mood.  Indeed, the 
Veteran's behavior upon VA examination in August 2007 
demonstrated that he had an irritable affect, but the 
examiner commented that his mood appeared euthymic.  The 
examiner further reported that the Veteran was oriented to 
person, place, time, and situation.  

The competent evidence also fails to show circumstantial, 
circumlocutory, or stereotyped speech.  Although the Veteran 
displayed some anxiety and difficulty in focusing on 
answering the questions, for the most part his statements 
from the August 2007 examination demonstrate his ability to 
clearly articulate his speech.  Moreover, evidence of record 
contains letters written by the Veteran that also exhibit his 
ability to articulate his speech.  

The medical evidence fails to show evidence of difficulty in 
understanding complex commands, or any deficiencies regarding 
judgment, memory, or abstract thinking.  The Veteran denied 
any suicidal or homicidal ideation, intent and plan.  The 
April 2004 examiner noted that the short-term memory and 
long-term memory were intact.

Furthermore, the evidence shows the Veteran is fully capable 
of taking care of his personal needs and managing his 
finances or VA benefits, as noted in the VA examination 
reports.  The August 2007 examiner concluded by expressing 
his belief that the Veteran's PTSD symptoms appeared 
consistent with the symptomolgy described at his last 
compensation and pension examination in 2004.

It is noted that the Veteran reported having anger issues, 
and isolative behaviors at his VA examinations and through 
his statements in support of the claim; however, the 
examinations have not shown that his symptoms were such as to 
warrant a 50 percent rating under DC 9411, for any portion of 
the rating period on appeal.  

The Veteran also indicated having vivid nightmares once a 
month regarding the in-service assault, as well as being 
hypervigilant.  These issues are not found to be significant 
components of the disability picture here, such as to support 
a higher evaluation for any portion of the rating period on 
appeal.  Moreover, the August 2007 examiner indicated the 
Veteran's sleep has increased from 3 to 4 hours a night to 6 
to 7 hours a night and since the nightmares relate to sleep 
impairment, this is already contemplated by the currently 
assigned 30 percent evaluation.

The Veteran has been assigned GAF scores of 55 and 58.  A 
score of 51 to 60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DSM-IV).  The GAF scale score assigned does 
not determine the disability rating VA assigns, however, it 
is one of the medical findings that may be employed in that 
determination, and it is highly probative, as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability.  See Massey v. Brown, 7 Vet. App. 
204, 207 (1994).  As noted the GAF score is indicative of 
moderate symptoms, and as such is found to be consistent with 
the currently assigned 30 percent disability evaluation.  
Thus, the GAF score is not found to support a rating in 
excess of the amount because, again, it denotes only moderate 
symptomatology.

Additionally, in making this decision the Board has 
considered the Veteran's common law wife's statement as well 
as those provided by the Veteran and his grandson.  Such 
statements describe his PTSD symptoms, including sleep 
disturbance, isolative behavior, and irritability.  Such 
statements, however, also indicate that the Veteran embraced 
his work and indicated that sessions at the VA hospital seem 
to be helping.  On the whole, this testimonial evidence does 
not demonstrate a disability picture most nearly 
approximating the criteria for a 50 percent evaluation for 
any portion of the rating period on appeal.

In sum, the overall evidence throughout the rating period on 
appeal reveals a disability picture characterized by symptoms 
including difficulty in establishing and maintaining social 
relationships, nightmares, hypervigilant and isolative 
behavior, as reflected in the Veteran's VA examination 
report.  Such disability picture most closely approximates 
the 30 percent evaluation already in effect throughout the 
entirety of the rating period on appeal.  See Fenderson v. 
West, 12 Vet. App 119 (1999).

Extra-Schedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 115-16.  When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
PTSD, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  Moreover, the 
evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to his 
service-connected disorder.  Moreover, marked interference 
with employment has not been shown.  The Veteran reported he 
worked as a welder and retired seven years ago.  The Veteran 
indicated he quit because he couldn't get himself going and 
didn't care anymore.  The objective evidence did not contain 
findings suggesting that the Veteran's PTSD rendered him 
unable to work.  Again, his GAF score signifies only moderate 
symptoms, and the Veteran's communication and cognitive 
abilities are essentially intact, as previously described.  
Accordingly, referral to the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation is not warranted.

In sum, assignment of a 30 percent evaluation for the 
Veteran's PTSD is warranted throughout the rating period on 
appeal.  A rating in excess of this amount, however, is not 
justified.  In reaching these conclusions, the benefit-of- 
the-doubt rule has been applied as appropriate.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


